Citation Nr: 1027521	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-36 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia

 


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for the service-connected shell fragment wound residuals 
to the left thigh (Muscle Groups XIV and XV).  

2.  Entitlement to an effective date earlier than February 3, 
2004 for the award of a combined rating of 100 percent.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.  
He was awarded the Purple Heart Medal and the Combat Action 
Ribbon based on his service in the Republic of Vietnam.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision.   

The issue of an increased rating for the service-connected shell 
fragment wound to the left thigh was remanded to the RO in July 
2006 and September 2008.  

A February 2009 rating decision indicates that a combined 100 
percent rating was assigned on February 3, 2004.  The Veteran was 
notified of this rating in June 2009.  

In July 2009, the Veteran expressed disagreement with the 
February 2009 rating decision and argued that the combined 100 
percent rating should be made effective on March 5, 2001.  A 
Statement of the Case was not issued.

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  Id.

The issue of an effective date earlier than February 3, 2004 for 
the award of a combined rating of 100 percent is addressed in the 
REMAND portion of this document and is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The service-connected left thigh shell fragment wound 
residuals is shown to be manifested by injury to Muscle Groups 
XIV and XV and to be productive of a disability picture that more 
nearly approximates that of moderately-severe damage to each 
group.    

2.  The manifestations of severe muscle injury to either Muscle 
Groups XIV and XV with bone damage; ragged, depressed or adherent 
scars; loss of deep fascia or muscle substance; soft, flabby 
muscles; swelling or hardening of the muscles on contraction; 
retained foreign bodies; adhesion of the scars or soft tissue to 
the bones; severe atrophy; induration or atrophy of an entire 
muscle; diminished muscle excitability; or an inability to keep 
up with work requirements due to the muscle injury are not 
demonstrated.    



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate 30 percent 
rating, but no higher for the service-connected shell fragment 
wound residuals to the left thigh based on damage to Muscle Group 
XIV have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.55, 4.56, 4.71a, 4.73, 4,124a including 
Diagnostic Code 5314 (2009).  

2.  The criteria for the assignment of a rating higher than 20 
percent for the service-connected shell fragment wound residuals 
to the left thigh based on damage to Muscle Group XV have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.55, 4.56, 4.71a, 4.73, 4,124a including Diagnostic Code 
5315 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in March 2001, July 2004, September 2004, 
and January 2009.    

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for an increased 
rating, as well as what information and evidence must be provided 
by the Veteran and what information and evidence would be 
obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The January 2009 letter provided the Veteran 
with notice of the laws regarding degrees of disability or 
effective dates.  The claim was readjudicated in March 2010.   

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated from 
2001 to January 2010 are associated with the claims folder.  

There is no identified relevant evidence that has not been 
accounted for.  The Veteran underwent VA examinations in April 
2001, October 2004, February 2007, July 2009, and January 2010 to 
obtain medical evidence as to the nature and severity of the 
Veteran's residuals of the shell fragment wound to the left 
thigh.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  


Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  
38 C.F.R. § 4.45.   

The evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  

The Court of Appeals for Veterans Claims (Court) has emphasized 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban v. 
Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (2009).  


Rating Muscle Disabilities

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions. 38 C.F.R. § 4.55(b) (2009).  The specific 
bodily functions of each group are listed at 38 C.F.R. § 4.73 
(2009).  

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, unless 
the injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2009); see also 38 C.F.R. § 4.14 (2009).  

There will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with exceptions to this rule relating only to 
the knee and the shoulder.  See 38 C.F.R. § 4.55(c) (2009).  

Additionally, the combined evaluation of muscle groups acting on 
a single unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles groups I 
and II are acting on the shoulder.  38 C.F.R. § 4.55(d) (2009).  

When compensable muscle group injuries are in the same anatomical 
region, but do not act on the same joint, the rating for the most 
severely injured muscle group will be increased by one level, and 
used as the combined evaluation for all affected muscle groups. 
38 C.F.R. § 4.55(e) (2009).  

Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the purposes of 
determining schedular compensation ratings.  

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be rated as 
severe, unless (for locations such as the wrist or over the 
tibia) the evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a) (2009).  

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2009).  For VA rating 
purposes, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2009).  

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities 
are rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the history 
and complaint, and objective findings.  38 C.F.R. § 4.56(d) 
(2009).  

Diagnostic Code 5314 pertains to Muscle Group XIV.  Muscle Group 
XIV includes the anterior thigh muscles involved in extension of 
the knee, simultaneous flexion of the hip and knee, tension of 
the fascia lata and iliotibial band, acting with Muscle Group 
XVII in postural support of the body, and acting with the 
hamstrings in synchronizing the hip and knee.

This diagnostic code provides for a no percent rating where the 
disability is slight; a 10 percent disability rating where the 
disability is moderate; a 30 percent disability rating where the 
disability is moderately severe, and a maximum 40 percent 
disability rating where the disability is severe.  38 C.F.R. § 
4.73, Diagnostic Code 5314.

Diagnostic Code 5315 pertains to Muscle Group XV.  Muscle Group 
XV includes the medial thigh muscles involved in adduction and 
flexion of the hip and flexion of the knee.

This diagnostic code provides for no percent disability rating 
where the disability is slight; a 10 percent disability rating 
where the disability is moderate; a 20 percent disability rating 
where the disability is moderately severe, and a maximum 30 
percent disability rating where the disability is severe.  38 
C.F.R. § 4.73, Diagnostic Code 5315.

38 C.F.R. § 4.68 provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.  

Amputation of the thigh, upper third, one third of the distance 
from the perineum to the knee joint, warrants an 80 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5161. 

38 C.F.R. § 4.56 provides that slight muscle disability is found 
where there has been a simple wound of the muscle without 
debridement or infection.  Clinical examination would disclose 
the absence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in muscle 
tissue would be present.  38 C.F.R. § 4.56.  

The type of injury associated with a moderate muscle disability 
is a through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  

A history with regard to this type of injury should include 
service department evidence or other evidence of in-service 
treatment for the wound and consistent complaints of one or more 
of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  

Objective findings should include entrance and (if present) exit 
scars, small or linear, indicating short track of missile through 
muscle tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).  

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  

A history with regard to this type of injury should include 
prolonged hospitalization in service for treatment of wound, 
consistent complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements. 

Objective findings should include entrance and (if present) exit 
scars indicating the track of the missile through one or more 
muscle groups, and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Tests of strength and endurance 
compared with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

The type of injury associated with a severe muscle disability is 
a through and through or deep penetrating wound by a small high-
velocity missile or large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular binding and scarring.  

A history with regard to this type of injury should include 
prolonged hospitalization in service for treatment of wound, 
consistent complaints of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up with 
work requirements.  

Objective findings should include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile track, 
and indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, muscles 
swell and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side should indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an area 
where bone is normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in electrodiagnostic 
tests; (D) visible or measurable atrophy; (E) adaptive 
contraction of an opposing group of muscles; (F) atrophy of 
muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; and 
(G) induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  


Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Analysis

A 20 percent rating is currently assigned to the shrapnel wound 
to the left thigh, Muscle groups XIV and XV, under Diagnostic 
Code 5315 for moderately severe muscle impairment.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5315. 

The service treatment records show that the Veteran sustained a 
shrapnel wound to the left thigh on June 4, 1969 due to an enemy 
explosive device.  He was admitted to the station hospital with a 
shrapnel wound over the medial aspect of the left thigh.  

The wound was initially debrided, but the postoperative course 
was complicated by temperature elevation and induration of the 
wound.  The sutures were removed, and the wound was allowed to 
granulate in.  A secondary closure was carried out in the 
beginning of July.  The record notes that the sutures were 
removed on July 20.  

The Veteran was afforded a VA examination in January 1971.  He 
reported that, in service, after the second suturing of the 
wound, he had developed an infection.  The tissue was excised and 
the wound was re-sutured again.  The Veteran stated that he spent 
46 days in the hospital.  

The examination showed both entrance and exit scars on the left 
thigh.  The examiner noted "some muscle injury-not adherent or 
tender."  The examiner stated that the muscle group affected was 
XV.  There was no muscle atrophy.  The examiner stated that there 
was slight muscle injury to muscle group XV.  The X-ray studies 
of the left knee revealed no bone, joint, or soft tissue 
abnormalities.  

A January 1972 record from a private physician indicates that the 
Veteran's wound to the left thigh caused scar tissue of the left 
lower thigh, weakness of the leg, pain with standing for 
prolonged periods of time, and pain when the leg got cold.  The 
physician stated that the diagnosis was that of scar tissue, 
damaged muscle, and possible injury to the knee and that the 
prognosis was poor.  

A VA X-ray examination of the left thigh in December 1972 
revealed no fracture or bony defect.  There were no radiographic 
foreign bodies seen.  A December 1972 VA examination revealed 
muscle injury to Muscle group XV.  His range of motion of the 
musculoskeletal system was good.  

An October 1986 VA examination report indicates that x-ray 
examination of the left femur, thigh, and knee was normal.  No 
definite soft tissue or bony pathology was demonstrated.  It was 
noted that the Veteran had developed pain and numbness in the 
left thigh over the past two years.  An examination revealed no 
wasting of the muscles.  There was decreased light touch and 
pinprick sensation over the left thigh especially around the scar 
area.  

A December 1994 VA examination report indicates that the Veteran 
had a mild loss of tissue in the left distal thigh compared to 
the right thigh secondary to the gunshot wound.  The muscle 
penetrated was the left distal quadriceps.  The left distal thigh 
was mildly tender.  There was no adhesions or damage to the 
tendons.  Strength was normal.  The diagnosis was that of status 
post left thigh gunshot wound with quadriceps muscle penetration 
and mild residual weakness.  

A May 1998 X-ray examination of the pelvis and femurs revealed no 
metallic shrapnel fragments.  

An April 2001 VA examination report indicates that the Veteran 
had complaints of pain, weakness, stiffness, recurrent 
subluxation, swelling, inflammation, instability, locking, 
fatigue and lack of endurance.  His symptoms were constant in 
nature with distressing to excruciating flare-ups.  He reported 
that his symptoms were precipitated by walking and over-use and 
were alleviated by Codeine.  When his symptoms worsened, he was 
unable to walk without pain or using a cane.  He added that 
almost any activity was limited by muscle fatigue.  

The examination showed that the Veteran had limited function with 
prolonged standing and walking.  Muscle groups involved were XIV 
and XV.  The involved muscles affected the function of the left 
hip and left knee.  There was an entry wound scar less than 1 
centimeter in size on the left thigh distally and anteriorly.  

There was an exit wound scar 6 by 4 centimeters in size and 
depressed, on the left thigh, medially.  There was some nerve 
damage present with no muscle herniation.  Muscle strength for 
muscle groups XIV and XV was 4/5.  

The range of motion of the left hip was flexion to 90 degrees 
with pain at 90 degrees and extension to 10 degrees with pain at 
10 degrees.  Abduction was to 25 degrees with pain.  The range of 
motion of the left knee was flexion to 120 degrees with pain at 
120 degrees.  Extension was to 0 degrees with no pain.  The 
diagnosis in pertinent part was that of shell fragment wound to 
the left thigh with no change. 

The October 2004 VA examination report indicates that the muscle 
injuries caused loss of strength, weakness, easy fatigability, 
and pain.  He had constant pain that was more severe with 
walking.  He had an abnormal gait and walked with crutches.  

The groups involved were XIV and XV.  There was adherence of the 
underlying structures with intermuscular scarring but no adhesion 
to the bone.  Palpation revealed impairment of muscle tone.  
There were signs of lowered endurance including decreased muscle 
mass of the left leg and impaired coordination including 
decreased mobility.  Strength for muscle groups XIV and XV was 
4/5.  

The muscle injury affected the particular body part by decreased 
strength and coordination of the left leg.  There was no muscle 
herniation.  The muscle injury involved nerve damage to the 
superficial nerve of the anterior and medial thigh.  Examination 
of the left femur was within normal limits.  

The range of motion of the left hip was flexion to 80 degrees 
with pain and abduction to 20 degrees with pain.  The range of 
motion of the left knee was flexion to 140 degrees with pain at 
130 degrees and full extension with pain at 5 degrees.  
Peripheral nerve examination was normal. 

The diagnosis was that of shell fragment wound to the left thigh 
muscle group XV, no change to the diagnosis.  It was noted that 
the Veteran had bilateral knee pain and limited range of motion 
of the knee due to the stated injury.  

An October 2004 x-ray examination of the left knee revealed no 
evidence of acute osseous injury or significant degenerative 
change.  

A February 2007 VA examination report indicated that the left 
knee showed no signs of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, subluxation or guarding of 
movement.  There was no recurrent subluxation, locking pain, 
joint effusion or crepitus.  

Left knee range of motion was flexion to 130 degrees with pain.  
There was full extension.  The left knee was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  The ligaments of the left 
knee were normal with no evidence of instability.   

A July 2009 VA examination report notes that the Veteran reported 
having numbness in the left anterior thigh and tenderness at the 
scar sites.  He reported having occasional episodes of muscle 
spasm and muscle cramps in the left thigh.  He reported having 
tightness in the muscles periodically and fatigue and weakness in 
the muscles of the left thigh.  He had difficulty climbing 
stairs, getting into a bathtub, and rising from a chair.  He 
reported having to make extra efforts to extend his knee.  

The Veteran stated that the muscle fatigue and paresthesias were 
exacerbated by prolonged sitting and walking.  He also reported 
fatigue in the left thigh muscles with activity.  

The Veteran was able to walk 2 to 3 blocks before noticing 
fatigue and weakness in the left thigh muscle.  He stated that 
his left hip and thigh muscles gave out periodically causing him 
to lose balance.  He required a cane for ambulation due to 
chronic low back, hip and knee pain.  

The examination revealed mild atrophy in the muscles of the inner 
and outer thigh.  There was decreased light touch and pin prick 
sensation at the anterior medial and anterior lateral regions of 
the left thigh.  No adhesions or tendon, bone or joint damage 
were detected.  Motor strength was 4/5 in the left lower 
extremity.  No muscle herniation was noted.  Gait was slow and 
antalgic.  

The Veteran had difficulty with left knee extension and was able 
to extend to -5 degrees.  No muscle spasms were noted.  An X-ray 
examination of the left femur detected no foreign bodies, acute 
fractures or displacement.   

A January 2010 VA examination report indicates that the Veteran 
reported having constant numbness in the left anterior thigh and 
in the scar site.  He reported having intermittent episodes of 
pain which he described as a stinging sensation in the left 
anterior and medial thigh daily.  

The pain was 4 out of 5 and lasted for a few hours.  He reported 
having occasional episodes of muscle spasms and muscle cramps in 
the left thigh, periodic muscle tightening, and fatigue and 
weakness in the left thigh muscles.  

The Veteran reported having difficulty climbing stairs, getting 
in and out of a bathtub, and rising from a chair.  He reported 
having difficulty extending his knee fully.  He stated that his 
symptoms were exacerbated by prolonged sitting and walking; he 
was able to walk for approximately 2 to 3 blocks before noting 
fatigue and weakness.  His left thigh and hip muscles gave out 
periodically causing him to lose balance.  

The Veteran required a cane for ambulation due to chronic low 
back pain, bilateral hip pain, left thigh weakness and bilateral 
knee pain.  He noted fatigue on the left thigh with activities 
with flare-ups that occurred once every 3 to 4 weeks when he had 
severe pain involving his left thigh, left hip, low back, and 
left knee; the episodes lasted 1 to 2 days and he would generally 
stay in bad.  He took Percocet, flexeril, and ibuprofen for the 
chronic pain and used fentanyl patches which offered partial 
relief of his symptoms.  

The examination revealed entry wound and exit wound scars on the 
left thigh which were tender to palpation.  There was no warmth, 
erythema, or keloid formation.  There was mild atrophy of the 
muscles of the medial and anterior thigh.  There was decreased 
light touch and pinprick sensation noted at the medial and 
anterior left thigh.  There was no adhesions, tendon damage, or 
bone damage.  Motor examination was 4/5 in the left lower 
extremity.  There were no muscle herniations or muscle spasm.  

An examination of the left knee revealed no effusion, warmth or 
erythema.  The knee joint was stable.  Flexion of the left knee 
was to 105 degrees with pain and extension was to 5 degrees.  
There was fatigue with motion but no weakness or incoordination.  
There was diffuse tenderness over the left hip with palpation.  
Flexion was to 70 degrees with pain and abduction was to 30 
degrees with pain.  

The X-ray examination of the left femur revealed no foreign 
bodies, acute fracture or displacement.  X-ray examination of the 
left knee revealed minimal osteoarthritis.  

The examiner noted that the joints affected by the muscle group 
injury are the left knee and left hip.  The examiner noted that 
the muscle groups were able to move the joints independently 
through useful ranges of motion and move the joints without 
assistance but the Veteran had pain and fatigue with range of 
motion involving the left knee and hip. 

Based on a careful review of the entire record, the Board finds 
that the service-connected residuals of the shell fragment wound 
to the left thigh, Muscle Groups XIV and XV, more nearly 
resembles that of moderately-severe muscle injury.  

The medical evidence shows that the Veteran sustained a shrapnel 
wound to the left thigh after being hit due to an explosive 
device in June 1969.  The service treatment records show that the 
wound was debrided and sutured.  The wound become infected and 
the sutures were removed.  Secondary closure was carried out in 
the beginning of July and the sutured were removed July 20.  

The evidence currently shows that the muscle groups affected by 
the shell fragment wound are muscle groups XIV and XV, muscles of 
the anterior and medial thigh group.  See the VA examinations 
reports dated in January 1971, December 1972, April 2001, and 
October 2004.  Initially, only involvement of muscle group XV was 
identified.  There is no evidence of muscle injury to any other 
muscle group in the left thigh.  

The examiner who conducted the January 2010 VA examination noted 
that the joints affected by the muscle group or injury involved 
the left knee and left hip.  He noted that the muscle groups were 
able to move the joints without assistance.  

The examiner noted that the muscle groups were able to move the 
joints independently through useful ranges of motion but the 
Veteran had pain and fatigue with range of motion involving the 
left knee and hip. 

The record shows consistent complaints of cardinal signs and 
symptoms of muscle disability, specifically loss of power, 
weakness, fatigue-pain, and lowered threshold of fatigue.  The 
January 1972 private record documents weakness of the left leg 
and pain with prolonged standing or when the leg was cold.  

The October 1986 VA examination report notes that the Veteran 
developed pain in his left thigh over the previous two years.  
The December 1994 VA examination report noted that the Veteran 
had mild residual weakness.  

The April 2001 VA examination report indicates that the Veteran 
had complaints of pain, weakness, fatigue, and lack of endurance, 
and limited function of the left leg with prolonged standing and 
walking.  The October 2004 VA examination report indicates that 
the Veteran reported having loss of strength, weakness, easy 
fatigability, and pain.  There were signs of lowered endurance 
including decreased muscle mass of the left leg and impaired 
coordination including decreased mobility.  

The July 2009 and January 2010 VA examination reports indicate 
that the Veteran reported having fatigue and weakness in the 
muscles of the left thigh.  The examiner who conducted the 
January 2010 VA examination noted that the Veteran had pain and 
fatigue with range of motion involving the left knee and hip.  

There is objective evidence of entrance and exit scars and 
evidence that the track of the missile through one or more muscle 
groups.  See the VA examination reports dated in April 2001, July 
2009, and January 2010.   

There is objective evidence of an indication of loss of tissue on 
palpation.  The October 2004 VA examination report notes that 
there was adherence of the underlying structures of muscle groups 
XIV and XV with intermuscular scarring but no adhesion to the 
bone.  Palpation revealed impairment of muscle tone.  A July 2009 
VA examination report indicates that examination revealed mild 
atrophy in the muscles of the inner and outer thighs.  See also 
the January 2010 VA examination report. 

Tests of strength and endurance were positive for impairment.  
The April 2001 VA examination report notes that muscle strength 
for muscle groups XIV and XV were 4/5.  The October 2004 VA 
examination report indicates that there were signs of lowered 
endurance including decreased muscle mass of the left leg and 
impaired coordination including decreased mobility.  Strength for 
muscle groups XIV and XV was 4/5.  The muscle injury affected the 
particular body part by decreased strength and coordination of 
the left leg.  See also the VA examination findings in July 2009 
and January 2010.  

The record shows that the wound to the left thigh was not caused 
by a high velocity missile or large or multiple low velocity 
missiles.  There is no evidence of shattering bone fractures or 
comminuted fracture.  See the VA examination and x-ray reports 
dated in January 1971, December 1972, July 2009, and January 
2010.  As noted, there is evidence of debridement of the wound, 
and intermuscular scarring.  See the service department records.  

There is no objective evidence of depressed, ragged or adherent 
scars.  See the VA examination report dated in January 2010.  
There is no evidence of loss of deep fascia or muscle substance 
or soft, flabby muscles in the wound area.  There is no evidence 
that the muscles swell or harden abnormally in contraction.   

There is no objective evidence of severe weakness or atrophy of 
the muscles of the left thigh.  The VA examination reports show 
that the muscle strength of the left thigh muscles was 4/5.  

There is no evidence of retained foreign bodies.  See the x-ray 
examination in May 1998, July 2009, and January 2010.  There is 
no evidence of adhesion of the scars to a bone.  See VA 
examination reports dated in January 2010, July 2009, and October 
2004.  The October 2004 VA examination report indicates that 
there was no adhesion to the bone.  

There is evidence of atrophy.  There is no evidence of atrophy or 
induration of an entire muscle.  There is no evidence of 
diminished muscle excitability.  There is no evidence that the 
shell fragment wound to the left thigh caused an inability to 
keep up with work requirements.  The evidence shows that he was 
employed until 1993 when he sustained injuries in a car accident.  
See the July 2000 vocational rehabilitation report.  

Thus, on this record, the Board finds that the criteria for 
severe muscle impairment has not been met.   

As noted, the RO initially assigned a 20 percent rating to the 
service-connected shell fragment wound of the left thigh under 
Diagnostic Code 5315, muscle group XV, for moderately-severe 
muscle injury.  

The Board finds that, based on the current record, a separate 
rating is for application in this case based on residual damage 
to muscle group XIV.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board has 
considered whether another rating code is "more appropriate" than 
the code used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The medical evidence shows that the shell fragment wound to the 
left thigh affects and impairs muscle groups XIV and XV.  The RO 
rated this disability under Diagnostic Code 5315, impairment to 
muscle group XV, which affects the following functions: adduction 
of the hip, flexion of the hip, and flexion of the knee.  See 
38 C.F.R. § 4.73, Diagnostic Code 5315.  

Diagnostic Code 5314, muscle group XIV, rates muscle injury on 
the basis of impairment to extension of the knee and simultaneous 
flexion of the knee and hip.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5314.  

The record shows that the service-connected shell fragment wound 
to the left thigh causes impairment to left knee function in 
addition to impairment to the hip.  

The April 2001 VA examination report indicated that the shell 
fragment wound affected muscle groups XIV and XV and affected the 
function of the left hip and knee.  Range of motion of the left 
knee was flexion to 120 degrees with pain.  Extension was full.  
The Veteran reported limited function with prolonged standing and 
walking.  

The October 2004 VA examination report indicates that the muscle 
injury caused decreased strength and coordination of the left 
leg.  Range of motion of the left knee was flexion to 140 degrees 
with pain at 130 degrees and full extension with pain at 5 
degrees.  The examiner stated that the Veteran had bilateral knee 
pain and limited range of motion of the knee due to the stated 
injury.  

The July 2009 VA examination report notes that the Veteran 
reported having to make extra efforts to extend his left knee.  
Extension of the left knee was limited by 5 degrees.  The January 
2010 VA examination report indicates that flexion of the left 
knee was to 105 degrees with pain and fatigue with motion.  The 
examiner noted that the joint affected by the muscle injury was 
the knee joint in addition to the left hip.  

Regarding the impairment to the left hip due to the residuals of 
the shell fragment wound to the left thigh, the Veteran is 
assigned a separate 30 percent rating under Diagnostic Code 5054 
for left hip replacement and degenerative arthritis of the hip.  

The criteria under Diagnostic Code 5054 rates the hip on the 
basis of prosthetic replacement with painful motion, weakness or 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5054.  However, Diagnostic Code 5315 contemplates impairment to 
hip adduction and flexion in additional to flexion of the knee.  

Pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2009).  

However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would permit 
rating under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).

The Court has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  

Separate ratings are assignable in this case for muscle injury 
under Diagnostic Codes 5314 and 5315, in the present case based 
on moderately severe damage to each group because each is shown 
to act on the left knee too.  

Under Diagnostic Code 5314, a 30 percent rating is warranted for 
moderately-severe muscle injury.  In addition, the Board finds 
that the current 20 percent rating but no higher is warranted for 
the service-connected residuals of a shell fragment wound to the 
left thigh based on damage to muscle group XV.  

The Board also notes that the medical evidence shows that the 
residuals of the shell fragment wound to the left thigh include 
other distinct manifestations that may be rated separately.  For 
instance, a 10 percent rating is assigned for impairment to the 
superficial nerves of the left thigh under Diagnostic Code 8526.  
Service connection is in effect for scars of the left hip, 
anterior thigh, and posterior left thigh and noncompensable 
ratings are assigned.  The Board notes that these issues are not 
before the Board at this time.  

Finally, in view of the Court's holding in Hart, supra, the Board 
has considered whether the Veteran was entitled to staged ratings 
for his service-connected shell fragment wound to the left thigh.  
As demonstrated, the disability has essentially remained stable 
for the entire appeal period and there is no credible evidence 
for application of any staged rating.  See the VA examinations 
reports dated in April 2001 and October 2004 which indicate there 
was no change in the disability and the results of the July 2009 
and January 2010 VA examinations which show that the disability 
was essentially stable.  

The Board has also considered whether a higher extraschedular 
rating is warranted for the service-connected shell fragment 
wound to the left thigh.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably 
describe the Veteran's disability level and symptomatology.  The 
criteria in Diagnostic Codes 5314 and 5315 rate the muscle injury 
on the basis of limitation of motion of the knee on impairment 
due to weakness, fatigue, pain, and loss of power.  

The Veteran's symptoms and manifestations are contemplated in the 
rating schedule.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.

Under the circumstances of the instant case, the Board must finds 
that the shell fragment wound residual of the left thigh is 
productive of a disability picture that more closely resembles 
that of moderately-severe muscle injury with damage to muscle 
groups XIV and XV.  

In addition, to the extent that each acts on a single joint, 
these separate ratings of 30 percent and 20 percent assigned for 
the service-connected residual muscle damage are subject to the 
provisions of 38 C.F.R. § 4.55(d).  

Thus, on this record, the appeal to the extent indicated is 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

A 30 percent rating, but no more, for the service-connected shell 
fragment wound to the left thigh based on damage to muscle group 
XIV is granted, subject to the regulations controlling 
disbursement of VA monetary benefits and the provisions of 
38 C.F.R. § 4.55(d).   

An increased rating in excess of 20 for the service-connected 
shell fragment wound residuals of the left thigh based on damage 
to muscle group XV is denied.  




REMAND

A February 2009 rating decision indicates that a combined 100 
percent rating was assigned from February 3, 2004.  The Veteran 
was notified of this rating in June 2009.  

In July 2009, the Veteran expressed disagreement with the 
February 2009 rating decision and argued that the effective date 
for the combined 100 percent rating should be from March 5, 2001.  
A Statement of the Case was not issued.

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  Id.

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

The RO should issue a Statement of the Case 
for the issue of an effective date earlier 
than February 3, 2004 for the award of a 
combined rating of 100 percent.  Only if the 
Veteran perfects an appeal should the claim 
be certified to the Board and any necessary 
development should be conducted.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


